Title: To Thomas Jefferson from John Stockdale, 15 August 1788
From: Stockdale, John
To: Jefferson, Thomas


          
            
              Sir
            
            Piccadilly 15th Augt. 88.
          
          I have this Instant received your two Letters by the hands of my good friend Mr. Trumbold and the ballance of your Account up to the present time, as ⅌ Account annexed Viz £13.13.6. for which I return you my sincere thanks as well as for your kind remittance of the French Books. From Letters which I have received from different Gentlemen in America I am convinced that the whole of the Impression of your Book would have been sold immediately had they been sent there, but I have my doubts wether I should have been able to have got remittances for them, having not yet received any, or even answers to my Letters, for several Years Past, excepting Dr. Ramsay. But I sincerely hope that the new Constitution will have the desired effect and put them upon a better footing. I am Just inform’d by a friend from Philadelphia that the report of the failure of Mr. Aicken Bookseller was groundless. I am with great respect & esteem Sir Your obliged and yr. very hble. Servt.,
          
            
              John Stockdale
            
          
        